DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-8, 11-15 and 19-23 are allowable. The restriction requirement among Species I-III, as set forth in the Office action mailed on 7/23/2020, has been reconsidered in view of the allowability of claims to the elected invention of Species I pursuant to MPEP § 821.04(a). The restriction requirement is hereby partially withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in regards to Species II, is withdrawn.  Claims 6, 13 and 15, directed to Species II are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim and have been rejoined. However, claim 10, directed to non-elected Species III which is drawn to Fig. 6, has been canceled in the Examiner’s Amendment above because claim 10 reads on that non-elected embodiment of Fig. 6 per para. 48 of the specification and claim 10’s limitation is not present in the elected embodiment of Species I. The restriction in regards to Species III remains in effect.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by voicemail on 4/15/2021 after an interview with Theodore Olds, III on 4/14/2021.

The application has been amended as follows: 

IN THE SPECIFICATION:
	In para. 42, line 4, “the shaft portions 132 and 138,” has been changed to – the shaft portion 132 and the shaft 138, --.
	In para. 43, line 1, “the shaft portions 132 and 138 are provided” has been changed to – the shaft portion 132 and the shaft 138 are provided --.

IN THE CLAIMS:
Claim 1, lines 10-11 have been deleted and the following inserted after line 9:


Claim 2 has been canceled

Claim 3, line 1, “claim 2” has been changed to –claim 1--.

8. (Currently amended) The gas turbine engine as set forth in claim 1, wherein said cooling compressor is connected to said shaft by shaft portion 

Claim 10 has been canceled

Claim 19, line 6, “driven by shaft” has been changed to -- driven by said shaft --; and in line 13, “said one inner and outer passages” has been changed to – said one of said inner and outer passages --.

Claim 21, line 19, “with air” has been changed to – with compressed air --, and “said outer passages” has been changed to – said outer passage -- ; and in line 20, “to return in said upstream” has been changed to – to return in said downstream --.
Claim 22, line 2, “the seal” has been changed to – a seal --.

23. (New) The gas turbine engine as set forth in claim 1, wherein said turning duct has a downstream end with an end flange capturing an end of said shaft, with a seal sitting between said end flange and said shaft.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1, 19 and 21; in particular:
“wherein there being connection passages in said shaft to provide communication between inner and outer passages in said shaft such that the compressed air, having passed in said upstream direction through said shaft in one of said inner and outer passages is returned in the other of said inner and outer passages in a downstream direction to provide cooling to said shaft.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims. Upon further consideration of closest prior art of Roberge in view of Ivey, although Ivey teaches upstream and downstream flow of air through the shaft, Ivey does not teach the shaft has connection passages providing communication between inner and outer passages in the shaft so that the compressed air passes upstream through one of the inner and outer passages and returns in the other of the inner and outer passages in the downstream direction to cool the shaft. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741